Citation Nr: 1636990	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  06-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether a referral to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), based on the collective impact of the Veteran's service-connected disabilities on his disability picture, is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied a disability rating higher than 10 percent for the Veteran's tinnitus.  

In a May 2014 decision, the Board also denied a rating higher than 10 percent for tinnitus, and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  (The May 2014 decision also remanded the Veteran's claim seeking an increased rating for his service-connected bilateral hearing loss, and after the requested development was undertaken, the Board adjudicated this appeal in a January 2015 decision.)  In October 2014, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion); vacated that portion of the May 2014 Board decision which determined that referral of the Veteran's claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted; and remanded the Veteran's appeal for additional action in compliance with the Joint Motion.  

In a December 2014 decision, the Board issued a decision determining that referral for consideration for an extraschedular rating for the Veteran's service-connected tinnitus was not warranted, and the Veteran again appealed this decision to the Court.  In September 2015, the Court issued a Memorandum Decision, wherein the Court determined that the Board had again failed to set forth adequate reasons and based for its determination that referral for an extraschedular rating is not warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has determined that the record raises a claim for a TDIU stemming from the Veteran's tinnitus and other service-connected audiological disabilities, and the Board has assumed jurisdiction of this claim as part and parcel of the increased rating claim on appeal, per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   As further development of this issue is required, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's service-connected disabilities do not present an exceptional disability picture, and the Veteran has not reported any symptoms related to these service-connected disabilities that are not contemplated by their respective rating criteria.  


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), based on the collective impact of the Veteran's service-connected disabilities on his disability picture, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Codes 6100, 6200, 6204, 6260 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this analysis, the Board notes that, as set forth in the Court's Memorandum Decision, the Court did not object to or otherwise find insufficient the Board's recitation of the facts of this case, nor did the Court object to or otherwise disturb the Board's conclusion that VA's duties to notify and assist has been satisfied.  Likewise, the Veteran's attorney, in the appellate briefs submitted to the Court, did not assert any duty to assist or notify deficiencies or assert any error in the Board's recitation of facts.  Rather, the Court specifically found that the Board's decision that this case should not be referred to the Director of Compensation and Pension for consideration for an extraschedular rating for tinnitus should be vacated, as the Board failed to set forth adequate reasons and bases for determining such a referral was not warranted by failing to consider the collective impact of the Veteran's service-connected disabilities on his disability picture per Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   The Court further directed the Board to consider the Veteran's attorney's arguments on this matter, as set forth in the appellate briefs of record.  Accordingly, in the interest of judicial economy, the Board will focus the current analysis on this area of deficiency, and the Board hereby incorporates all other facts and analysis of the December 2014 vacated Board decision by reference.  See generally Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. (citing Thun and Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008)).  

The Veteran has four service-connected disabilities, all of which are audiological/otolaryngological disabilities, namely bilateral hearing loss, which is currently evaluated as 70 percent disabling pursuant to the rating criteria for hearing impairments, as found at 38 C.F.R. § 4.85, Diagnostic Code 6100; tinnitus, which is currently evaluated as 10 percent disabling pursuant to the rating criteria for tinnitus, as found at  38 C.F.R. § Diagnostic Code 6260; vertigo, which is currently evaluated as 10 percent disabling pursuant to the rating criteria for peripheral vestibular disorders, as found at 38 C.F.R. § 4.87, Diagnostic Code 6204; and a right eardrum perforation with chronic infections, which is currently evaluated as noncompensably (zero percent) disabling pursuant to the rating criteria for chronic suppurative otitis media and perforated tympanic membranes, as found at 38 C.F.R. § 4.87, Diagnostic Codes 6200 and 6211.   

After reviewing the record, the Board finds that the symptoms associated with the Veteran's various audiological disorders are not shown to cause any impairment that is not already contemplated by the rating criteria.  

Turning first to the Veteran's tinnitus, the Veteran reports that his tinnitus causes a ringing or ocean-like sound.  As to the severity of the Veteran's tinnitus, the Veteran has described his tinnitus as occurring daily, with episodes lasting for hours, and, as noted by the Court, a clinician "matched [the Veteran's tinnitus] to a 2kHz narrow band noise at 85 [decibels]."  While it is true, as noted by the Veteran's attorney, that the rating criteria for tinnitus provides only one 10 percent rating for tinnitus, regardless of the severity of the tinnitus or whether the tinnitus is experienced bilaterally or unilaterally, the lack of separate rating criteria for different levels of severity of an impairment does not equate to those symptoms not being contemplated by the assigned rating criteria.  Rather, VA regulations are replete with rating criteria that only assign a single, or even noncompensable, rating for a given disability, regardless of the severity of that disability.  Such a singular schedular rating criteria contemplates that the medical evidence upon which the rating criteria were promulgated indicated that regardless of the severity of the disability, the disability will only equate to a certain average impairment of loss of earning potential.  As such, an extraschedular rating is only warranted when the disability results in impairments not contemplated by the schedular rating.  

Thus, the relevant inquiry becomes whether the Veteran has reported any symptoms of his tinnitus not contemplated by the rating criteria.  However, per Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus that, like the Veteran's tinnitus, is recurrent, and is perceived either unilaterally, bilaterally, or "in the head."  As to the Veteran's attorney's assertion that the Veteran's tinnitus creates "difficulty communicating in all listening environments without the full use of visual cues," thereby creating an exceptional disability picture, the Board notes that this statement was recorded in the Veteran's August 2014 VA examination report when the Veteran was asked to characterize the functional impact of his bilateral hearing loss.  As to the functional impact of his tinnitus, the Veteran responded that his tinnitus created no impact on the ordinary conditions of daily life, including ability to work.  Thus, the Board concludes that the Veteran has not reported any symptoms of his tinnitus that are not contemplated by the rating schedule, so as to warrant referral for consideration of an extraschedular evaluation.  

As to the functional impact of the Veteran's bilateral hearing loss, which the Veteran reports results in a hearing impairment and difficulty understanding speech, requiring him to rely on visual cues, such as reading lips, and regular use of hearing aids, the rating criteria specifically assigns various ratings for various levels of hearing acuity, and the Veteran's current 70 percent rating is assigned to compensate the Veteran for his impaired hearing and related functional impairments.  The criteria do not expressly reference the Veteran's stated problems with his hearing loss, but they are nonetheless all derivative effects of his hearing impairment, which the rating criteria contemplate.  Moreover, higher ratings of 80, 90, and 100 percent are available pursuant to the rating criteria for hearing loss, the assignment of which requiring more severely impaired hearing acuity or deafness.  

Likewise, the Veteran reports that his vertigo, stemming from his recurrent ear infections and related nerve damage, results in dizziness, and his current 10 percent evaluation has been assigned based on evidence of occasional dizziness.  Moreover, a higher evaluation is assignable based on more severe symptomatology, namely more constant dizziness accompanied by staggering.  

Finally, the rating criteria assigned for the Veteran's service-connected perforated eardrum and related chronic ear infections specifically contemplate the Veteran's perforated eardrum (Diagnostic Code 6211 outlines rating criteria for perforations of tympanic membranes) and chronic ear infections (Diagnostic Code 6200 outlines the rating criteria for chronic otitis media, assigning a compensable rating when the condition results in suppuration or aural polyps, and instructing that separate ratings be assigned for related disabilities, such as hearing loss and tinnitus.)  

In other words, the Veteran has not reported any symptoms not contemplated by the rating criteria assigned to evaluate his audiological disorders; thus, the schedular rating criteria are adequate, and the Board need not engage in the second prong of the analysis, namely whether there are related factors attendant thereto, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 

As to whether the combined effects of these audiological disorders result in a such an exceptional disability picture warranting referral for an extraschedular rating, although the Court did not reference Yancy, the Board concludes that the issues has been raised.  The Veteran has not reported any extraschedular symptoms related to these combined audiological disorders not contemplated by their assigned schedular ratings.  That is, no level of severity or symptom is indicated that may only exist due to some combination of these disabilities that is not otherwise evidence.  The Veteran has asserted that these disabilities render him unable to engage in his former employment as a telephone salesman.  However, such an assertion, as instructed by the Court in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), is properly construed as an implicit claim for a TDIU, and should not be conflated with the second prong of the extraschedular analysis per Thun.  This is addressed in the remand section.

In sum, the Board finds that referral of this case for consideration of an extra-schedular rating is not warranted for tinnitus, or some combination of his other service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1), based on the collective impact of the Veteran's service-connected disabilities on his disability picture, is not warranted.


REMAND

As referenced above, the Board finds that the Veteran's assertion that his service-connected audiological disabilities render him unable to engage in his former employment as a telephone sales person constitutes an implicit claim of entitlement to a TDIU, which falls within the purview of the Board's jurisdiction as part and parcel of the increased rating claim on appeal, per Rice, 22 Vet. App. at 453-54. 

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003).  Here, the Board is not remanding the TDIU claim because it has been found that the evidence is inadequately developed as to the severity level of the tinnitus; instead, the Board is remanding the issue of entitlement to a TDIU because such possible entitlement has been raised by some evidence of record and the RO has not yet adjudicated the matter in the context of this present appeal.  Additionally, a medical opinion will address the Veteran's disabilities in the context of their combined effects on his ability to secure and follow substantially gainful employment, which is the TDIU standard.  Under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the tinnitus rating claim need not be remanded in this specific case.  

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran a standard TDIU application form, and request that he complete and return the form.

2.  Afford the Veteran a VA audiological examination, to be performed by an appropriate medical professional.  The Veteran's claims file must be made available to and reviewed by the VA examiner.  

After conducting a relevant clinical examination, the VA examiner is to characterize the combined effect of the Veteran's service-connected bilateral hearing loss, tinnitus, vertigo, and perforated right ear drum with chronic infections on the Veteran's ability to secure and follow substantially gainful employment, including the duties associated with his former career as a telephone salesperson.

The examiner must provide detailed findings and a rationale to support all conclusions reached.  

3.  Finally, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


